DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: There are references to figures throughout the specification which appear to be discussing the incorrect figure.  For example, published paragraph [0060] references Fig. 3 but appears to be discussing Fig. 2, paragraphs [0073]-[0074] reference Fig. 4 but appears to be discussing Fig. 3.  [0079] the end of the paragraph references Fig. 5 but appears to be discussing Fig. 4.  This is not an exhaustive list of errors and only illustrates the inconsistencies throughout. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 11-14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant-cited Masahiko et al. (JP2015175827 herein after “Masahiko”; English specification provided) in view of Imai (US20180052117 herein after “Imai”)
Claim 1: Masahiko teaches a vibration measurement apparatus for measuring vibrations of an object ([0002] a structure or a bridge), comprising: 
	a surface-direction displacement calculation unit configured to calculate, based on time-series images of a measurement target area (measurement target portion 110A and measurement target point 110B) on the object that are output from an imaging apparatus, a displacement in a surface direction of the measurement target area (Masahiko teaches a vibration measurement unit 160C which detects vibration/displacement in the X-Y plane).	
	Masahiko fails to teach a normal-direction displacement calculation unit configured to calculate a displacement in a normal direction of the measurement target area, based on the time-series images and the displacement in the surface direction of the measurement target area.	
	However, Imai teaches a normal-direction displacement calculation unit configured to calculate a displacement in a normal direction (out-of-plane displacement) of the measurement target area, based on the time-series images and the displacement in the surface direction of the measurement target area ([0063] From the two-dimensional spatial distribution of the displacement of the time-series images calculated by the displacement calculation unit 2, the correction amount calculation unit 3 calculates a displacement (referred to as “out-of-plane displacement”) that is included in the displacement calculated by the displacement calculation unit 2 and that has been caused by moving of the surface of the structure 12 in its normal direction which is attributed to the deflection of the structure 12 and the like. See also [0076]-[0078])
	Masahiko in view of Imai fails to explicitly teach a vibration calculation unit configured to calculate vibrations of the object, based on the calculated displacement in the surface direction of the measurement target area and the calculated displacement in the normal direction of the measurement target area.
	However, both Masahiko and Imai teach measurement in the X-Y plane using imaging and Imai teaches detection of displacement in the normal direction.  Imai uses the displacement in the out-of-plane direction to correct the in-plane measured displacement [0064], [0084], [0138]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the vibration detection based on imaging of Masahiko and the in-plane and 

Claim 2: Masahiko in view of Imai teaches the device of claim 1, previous.  Masahiko teaches wherein the time-series images are time-series images of the measurement target area on the object that are output from the imaging apparatus fixed to a region separated from the object ([0069] the non-contact sensing is achieved using a camera 110 which is positioned at an installation place to capture a wide area of the structure and is fixed to a region separate from the object, as seen in Fig. 18), or time-series images of a measurement target area located on the region separated from the object that are output from the imaging apparatus fixed to the object.

Claim 5: Masahiko in view of Imai teaches the vibration measurement apparatus according to claim 1.   Masahiko fails to teach wherein the vibration calculation unit calculates a vibration in the surface direction of the measurement target area, based on the displacement in the surface direction of the measurement target area and information regarding imaging of the imaging apparatus, and the vibration calculation unit calculates a vibration in the normal direction of the measurement target area, based on the displacement in the normal direction of the measurement target area and a distance between the imaging apparatus and the object.
	However, Imai teaches wherein the vibration calculation unit calculates a displacement in the surface direction of the measurement target area (see Fig. 5), based on the displacement in the surface direction of the measurement target area and information regarding imaging of the imaging apparatus (focal distance, image capturing distance), and the vibration calculation unit calculates a vibration in the normal direction of the measurement target area, based on the displacement in the normal direction of the measurement target area and a distance between the imaging apparatus and the object ([0076]-[0077] the in-place displacement is determined (in-plane displacement vector Δi (Δx.sub.i, Δy.sub.i) Imai determines the amount of deflection, therefore the displacement in the normal direction). 


Claim 6: Masahiko in view of Imai teaches the device of claim 1, previous.  Masahiko teaches wherein the surface direction of the measurement target area includes a direction that corresponds to a horizontal direction of the time-series images, and a direction that corresponds to a perpendicular direction of the time-series images (fig. 2 shows the x-y coordinates. [0016]).

Claim 7: Masahiko teaches a vibration measurement method for measuring vibrations of an object, comprising: 
	calculating, based on time-series images (time-series images [0017]) of a measurement target area on the object that are output from an imaging apparatus, a displacement in a surface direction of the measurement target area; (measurement target portion 110A and measurement target point 110B.  Masahiko teaches a vibration measurement unit 160C which detects vibration/displacement in the X-Y plane).	
	Masahiko fails to teach calculating a displacement in a normal direction of the measurement target area, based on the time-series images and the displacement in the surface direction of the measurement target area; and calculating vibrations of the object, based on the calculated displacement in the surface direction of the measurement target area and the calculated displacement in the normal direction of the measurement target area.
	However, Imai teaches calculating a displacement in a normal direction (out-of-plane displacement) of the measurement target area, based on the time-series images and the displacement in the surface direction of the measurement target area ([0063] From the two-dimensional spatial distribution of the displacement of the time-series images calculated by the displacement calculation unit 2, the correction amount calculation unit 3 calculates a displacement (referred to as “out-of-plane displacement”) that is included in the displacement calculated by the displacement calculation unit 2 and that has been caused by moving of the surface of the structure 12 in its normal direction which is attributed to the deflection of the structure 12 and the like. See also [0076]-[0078])
	Masahiko in view of Imai fails to explicitly calculating vibrations of the object, based on the calculated displacement in the surface direction of the measurement target area and the calculated displacement in the normal direction of the measurement target area.
	However, both Masahiko and Imai teach measurement in the X-Y plane using imaging and Imai teaches detection of displacement in the normal direction.  Imai uses the displacement in the out-of-plane direction to correct the in-plane measured displacement [0064], [0084], [0138]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the vibration detection based on imaging of Masahiko and the in-plane and out-of-plane displacement based on imaging, as taught by Imai, in order to have a more comprehensive and accurate measurement of movement/vibration of the structure by assessing and removing the impact of out-of-plane displacement on in-plane displacement calculations based on 2-D images.
	
Claim 8: Masahiko in view of Imai teaches the method of claim 7.   Masahiko teaches wherein the time-series images are time-series images of the measurement target area on the object that are output from the imaging apparatus fixed to a region separated from the object ([0069] the non-contact sensing is achieved using a camera 110 which is positioned at an installation place to capture a wide area of the structure and is fixed to a region separate from the object, as seen in Fig. 18), or time-series images of a measurement target area located on the region separated from the object that are output from the imaging apparatus fixed to the object.

Claim 11: Masahiko in view of Imai teaches the method of claim 7.   Masahiko fails to teach a vibration in the surface direction of the measurement target area is calculated, based on the displacement in the surface direction of the measurement target area and information regarding imaging of the imaging apparatus, and a vibration in the normal direction of the measurement target area is calculated, based on the displacement in the normal direction of the measurement target area and a distance between the imaging apparatus and the object.
in-plane displacement vector Δi (Δx.sub.i, Δy.sub.i).  Imai determines the amount of deflection, therefore the displacement in the normal direction). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the teaching of Imai that relates the displacement calculable from images to a true displacement of the object in order to have a corresponding and true deflection of the object related to the captured measurements.

Claim 12: Masahiko in view of Imai teaches the method of claim 7.  Masahiko teaches wherein the surface direction of the measurement target area includes a direction that corresponds to a horizontal direction of the time-series images, and a direction that corresponds to a perpendicular direction of the time-series images (fig. 2 shows the x-y coordinates. [0016]).

Claim 13: Masahiko teaches a program for causing a computer to function as detection means for detecting a vibration generation source on the structure and vibration measurement means for measuring the vibration of the structure when the vibration generation source is detected [0089], including:
	calculating, based on time-series images (time-series images [0017]) of a measurement target area on the object that are output from an imaging apparatus, a displacement in a surface direction of the measurement target area; (measurement target portion 110A and measurement target point 110B.  Masahiko teaches a vibration measurement unit 160C which detects vibration/displacement in the X-Y plane).	
	Masahiko fails to teach calculating a displacement in a normal direction of the measurement target area, based on the time-series images and the displacement in the surface direction of the 
	However, Imai teaches calculating a displacement in a normal direction (out-of-plane displacement) of the measurement target area, based on the time-series images and the displacement in the surface direction of the measurement target area ([0063] From the two-dimensional spatial distribution of the displacement of the time-series images calculated by the displacement calculation unit 2, the correction amount calculation unit 3 calculates a displacement (referred to as “out-of-plane displacement”) that is included in the displacement calculated by the displacement calculation unit 2 and that has been caused by moving of the surface of the structure 12 in its normal direction which is attributed to the deflection of the structure 12 and the like. See also [0076]-[0078])
	Masahiko in view of Imai fails to explicitly calculating vibrations of the object, based on the calculated displacement in the surface direction of the measurement target area and the calculated displacement in the normal direction of the measurement target area.
	However, both Masahiko and Imai teach measurement in the X-Y plane using imaging and Imai teaches detection of displacement in the normal direction.  Imai uses the displacement in the out-of-plane direction to correct the in-plane measured displacement [0064], [0084], [0138]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the vibration detection based on imaging of Masahiko and the in-plane and out-of-plane displacement based on imaging, as taught by Imai, in order to have a more comprehensive and accurate measurement of movement/vibration of the structure by assessing and removing the impact of out-of-plane displacement on in-plane displacement calculations based on 2-D images.

Claim 14: Masahiko in view of Imai teaches the program of claim 13, previous.  Masahiko teaches wherein the time-series images are time-series images of the measurement target area on the object that are output from the imaging apparatus fixed to a region separated from the object ([0069] the non-contact sensing is achieved using a camera 110 which is positioned at an installation place to capture a wide area of the structure and is fixed to a region separate from the object, as seen in Fig. 18), or time-series 

Claim 17: Masahiko in view of Imai teaches the program of claim 13, previous.  .   Masahiko fails to teach a vibration in the surface direction of the measurement target area is calculated, based on the displacement in the surface direction of the measurement target area and information regarding imaging of the imaging apparatus, and a vibration in the normal direction of the measurement target area is calculated, based on the displacement in the normal direction of the measurement target area and a distance between the imaging apparatus and the object.
	However, Imai teaches wherein a displacement in the surface direction of the measurement target area (see Fig. 5), based on the displacement in the surface direction of the measurement target area and information regarding imaging of the imaging apparatus (focal distance, image capturing distance), and the vibration calculation unit calculates a vibration in the normal direction of the measurement target area, based on the displacement in the normal direction of the measurement target area and a distance between the imaging apparatus and the object ([0076]-[0077] the in-place displacement is determined (in-plane displacement vector Δi (Δx.sub.i, Δy.sub.i).  Imai determines the amount of deflection, therefore the displacement in the normal direction). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the teaching of Imai that relates the displacement calculable from images to a true displacement of the object in order to have a corresponding and true deflection of the object related to the captured measurements.

Claim 18: Masahiko in view of Imai teaches the program of claim 13, previous.  Masahiko teaches wherein the surface direction of the measurement target area includes a direction that corresponds to a horizontal direction of the time-series images, and a direction that corresponds to a perpendicular direction of the time-series images (fig. 2 shows the x-y coordinates. [0016]).

Allowable Subject Matter 
Claims 3-4, 9-10, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art includes Imai, Matsuishi (JP2006313160 herein after “Matsuishi”).
Imai teaches a determination of out-of-plane displacement.  However, Imai fails to teach, suggest, or make obvious the use of both an enlarged and reduced version of the reference image in determining the out-of-plane displacement. 
Matsuishi teaches measuring displacement amount in a structure using images. Matsuishi teaches the use of an enlarged portion of the image [0022].  Matsuishi fails to teach, suggest, or make obvious the use of a reduced reference image and using the enlarged and reduced image to determine normal-direction displacement. 
The prior art, whether considered alone or in combination, fails to teach, suggest, or make obvious a determination of out-of-plane (or normal-direction) displacement is determined as follows: wherein the surface-direction displacement calculation unit sets one of the time-series images as a reference image, and another image as a processing image, compares and matches the processing image with the reference image, specifies a position of the measurement target area that has the highest matching level, and calculates a displacement in the surface direction of the measurement target area, the normal-direction displacement calculation unit creates an enlarged image and a reduced image of the reference image by setting the central positions of the enlarged image and the reduced image based on the displacement in the surface direction of the measurement target area, and the normal-direction displacement calculation unit further compares and matches the processing image with the enlarged image and the reduced image, specifies the enlarged image or the reduced image that has the highest matching level, calculates a magnification of the processing image relative to the reference image, and regards the calculated magnification as a displacement in the normal direction of the measurement target area.
	Claims 9 and 15 require the same limitations as claim 3. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        11/30/21

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861